DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Babichenko et al. (WO 2015/074669) in view of Roxburgh (WO 2008/087435). 
As to claim 11, Babichenko teaches a system and a method for real-time detection and classification of oil pollution in seawater, where the system comprises a detector with LIDAR for providing pollution data, and where the LIDAR is installed on board of a travelling ship, an microcontroller module (9) equipped with GPS receiver for geopositioning and a transmitter for transmitting the measured spectral and accompanying data such as the time for data collection, and storing the measured data (see Abstract, page 1, lines 24-25; page 2, lines 18-20, 23-27; page 4, lines 17-21; page 6, lines 1-6; claims 6,7), and therefore suggests a system for detecting pollution on or at a sea surface, wherein the system is adapted for mounting on a marine vessel and comprises: a detector with a LIDAR for providing digital pollution data relating to pollution in a region along a path travelled by the marine vessel; a positioning system for providing positioning data; a clock for providing a digital timestamp; and a computer for collecting, combining and storing digital data. 
However, Babichenko does not teach that the computer is configured to execute a secure hashing algorithm on the pollution data with associated positioning data and a timestamp to produce a digest, execute an encryption function on the digest using a private key and store the digital data and encrypted digest in a database.   Roxburgh teaches a method for combining the main data with associated data to produce a digest, and using an encryption function on the digest to store the data and the encrypted digest  (claims 1-5), and therefore suggests that the computer is configured to execute a secure hashing algorithm on the pollution data with associated positioning data and a timestamp to produce a digest, execute an encryption function on the digest using a private key and store the digital data and encrypted digest in a database.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system for detecting pollution on or at a sea surface, wherein the system is adapted for mounting on a marine vessel and comprises: a detector with a LIDAR for providing digital pollution data relating to pollution in a region along a path travelled by the marine vessel; a positioning system for providing positioning data; a clock for providing a digital timestamp; and a computer for collecting, combining and storing digital data as taught by Babichenko, in combination with the computer being configured to execute a secure hashing algorithm on the pollution data with associated positioning data and a timestamp to produce a digest, execute an encryption function on the digest using a private key and store the digital data and encrypted digest in a database as suggested by Roxburgh, since such combination enables secure storing and retrieving of detected pollution data, by using the time and position information during the collection of the pollution data. 
As to claim 12, Babichenko further teaches that the marine vessel is configured to detect pollution as a secondary task (Abstract). 
As to claim 13, Babichenko further teaches that the detector is configured to provide a spectral output for characterizing a hydrocarbon mixture (page 1, lines 14-23). 
As to claim 16, Babichenko further teaches that the detector provides a distance to and extension of an object in the region around the path of the marine vessel (page 1, lines 24-30). 
As to claim 17, Babichenko further teaches that the detector comprises a digital filter for providing a concentration of solid objects in a scanned region (page 4, lines 28-30). 
As to claim 18, Babichenko further teaches that the detector comprises a hyperspectral laser induced fluorescence LIDAR (see page 5, lines 10-22). 
As to claim 19, Babichenko further teaches that the LIDAR has a laser light source emitting in the range 300 - 400 nm (see page 5, lines 10-22). 

Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babichenko in view of Roxburgh, and further in view of Hjelmstad (US 2016/0266246). 
As to claim 14, Babichenko as modified by Roxburgh teaches the system of claim 13 as discussed above.  However, Babichenko does not teach a lookup table and/or an algorithm for determining the age of the hydrocarbon mixture.  Hjelmstad teaches tracking oil spills over time (see FIG. 21; paragraphs [0241]-[0254]), and therefore suggests a lookup table and/or an algorithm for determining the age of the hydrocarbon mixture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 13 as taught by Babichenko as modified by Roxburgh, in combination with a lookup table and/or an algorithm for determining the age of the hydrocarbon mixture as suggested by Hjelmstad, since such combination monitoring progress of cleanup efforts. 
As to claim 15, Babichenko as modified by Roxburgh and Hjelmstad teaches the system of claim 14 as just discussed.  However, Babichenko does not teach that the lookup table and/or algorithm include parameters for mechanical decomposition of an oil spill.  Hjelmstad teaches tracking dispersion of oil in water (paragraphs [0243], [0249]), and therefore suggests that the lookup table and/or algorithm include parameters for mechanical decomposition of an oil spill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 14 as taught by Babichenko as modified by Roxburgh and Hjelmstad, in combination with the lookup table and/or algorithm including parameters for mechanical decomposition of an oil spill as suggested by Hjelmstad, since such combination enables modification of a cleanup effort when necessary. 
As to claim 20, Babichenko as modified by Roxburgh teaches the system of claim 11 as discussed above.  However, Babichenko does not teach that the database is configured to receive digitally signed data from several marine vessels.  Hjelmstad teaches position of a detection instrument on a sea platform, a buoy, and an ROV, and receipt of detection signals from several devices at a data processing device via a communication interface (Abstract; FIG. 21; paragraph [0242]), and therefore suggests that the database is configured to receive digitally signed data from several marine vessels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 11 as taught by Babichenko as modified by Roxburgh, in combination with the database being configured to receive digitally signed data from several marine vessels as suggested by Hjelmstad, since such combination enables combining sensor data with other information sources, e.g. of a plurality of detection devices, sensors and/or sensor platforms by means of data fusion, and can monitor the integrity of the detection or sensor data and other data fused detectors or sensors, i.e. by system health monitoring. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645